THE STATE OF SOUTH CAROLINA 

             In The Supreme Court 


Ex Parte: South Carolina Department of Disabilities and 

Special Needs, Appellant, 


In re: State of South Carolina, Respondent, 


v. 


Rocky A. Linkhorn, Respondent. 


Appellate Case No. 2013-002208 




             Appeal From Lexington County
         J. Michael Baxley, Circuit Court Judge


                Opinion No. 27684 

  Heard December 3, 2015 – Filed November 16, 2016 



                      REVERSED 



Andrew F. Lindemann and William H. Davidson, II, both
of Davidson & Lindemann, P.A., of Columbia; General
Counsel Tana G. Vanderbilt, of South Carolina
Department of Disabilities and Special Needs, of
Columbia, for Appellant.

Attorney General Alan M. Wilson, Deputy Solicitor
General J. Emory Smith, Jr., and Assistant Attorney
General T. Parkin Hunter, all of Columbia, and Public
Defender Elizabeth C. Fullwood, of Lexington, for
Respondents.
       JUSTICE BEATTY: Rocky A. Linkhorn was arrested and charged with
Criminal Sexual Conduct with a Minor in the First Degree, Lewd Act on a Minor,
and Disseminating Obscene Material to a Minor. After finding Linkhorn was
incompetent to stand trial and unlikely to become fit in the foreseeable future, the
circuit court ordered the solicitor to initiate judicial admission proceedings in the
probate court to have Linkhorn involuntarily committed to the South Carolina
Department of Disabilities and Special Needs ("DDSN"). Before the probate court
determined whether Linkhorn was intellectually disabled, the solicitor filed a
motion for a rule to show cause in the circuit court, requesting DDSN be ruled into
court "to show just cause for services being denied to [Linkhorn] as previously
ordered." The circuit court granted the solicitor's motion and ordered DDSN to,
inter alia, take custody of Linkhorn and house him in a secure facility until the
probate court determines whether Linkhorn is intellectually disabled. Additionally,
the court prohibited DDSN from refusing involuntary commitment of individuals
similarly situated to Linkhorn. DDSN appealed. We certified the appeal pursuant
to Rule 204(b), SCACR. For reasons which will be discussed, we reverse.

                                 I.     Discussion

       This case concerns the application of the South Carolina Intellectual
Disability, Related Disabilities, Head Injuries, and Spinal Cord Injuries Act1
("Act") and certain provisions under Title 44, Chapter 23 of the South Carolina
Code. The Act and Title 44, Chapter 23 contain competing definitions of the term
"intellectual disability." The crux of the issue before the Court is which definition
is applicable to Linkhorn.

       A long recitation of the facts and the tortured procedural history of this case
are unnecessary to determine the resolution of the ultimate issue presented. The
uncontroverted evidence shows that Linkhorn suffers from dementia caused by an
anoxic brain injury resulting from Linkhorn's attempt to hang himself. Linkhorn
has numerous cognitive and intellectual deficits in addition to slow speech and
difficulty performing certain motor activities. It is noteworthy that Linkhorn's
disability did not manifest until he was twenty-three years of age.

A. Statutory Overview

       Title 44, Chapter 23 outlines, inter alia, the procedures for individuals found
unfit to stand trial. These provisions apply to both the mentally ill and persons

1
    S.C. Code Ann. §§ 44-20-10 to -1170 (Supp. 2015).
with intellectual disabilities.2   Under this Chapter, "person with intellectual
disability" is defined as:

      a person, other than a person with a mental illness primarily in need of
      mental health services, whose inadequately developed or impaired
      intelligence and adaptive level of behavior require for the person's
      benefit, or that of the public, special training, education, supervision,
      treatment, care, or control in the person's home or community or in a
      service facility or program under the control and management of the
      Department of Disabilities and Special Needs.

S.C. Code Ann. § 44-23-10(21) (Supp. 2015). This definition does not have an age
limitation. The General Assembly limited the application of this definition to Title
44, Chapters 9, 11, 13, 17, 23, 24, 27, 48, and 52. Id. § 44-23-10 (Supp. 2015).
Notably absent from this list is Title 44, Chapter 20.

       The Act sets forth specific procedures applicable to judicial admission
proceedings concerning the involuntary commitment of an individual to DDSN
once the individual is found unfit to stand trial. S.C. Code Ann. § 44-20-450
(Supp. 2015). Under section 44-20-450(A)(8) of the Act, if an individual is found
unfit to stand trial, the solicitor responsible for the criminal prosecution pursuant to
section 44-23-430 is authorized to initiate judicial admission proceedings for the
involuntary commitment of the individual to DDSN as long as the individual has
an "intellectual disability" or "related disability." "Intellectual disability" is
defined under the Act as "significantly sub average general intellectual functioning
existing concurrently with deficits in adaptive behavior and manifested during the
developmental period."3 Id. § 44-20-30(12) (Supp. 2015) (emphasis added). A
"related disability" is defined as:

2
  Prior to this appeal, the probate court determined Linkhorn was not mentally ill.
Neither party disputes this determination. Therefore, while provisions of Title 44,
Chapter 23 apply to both the mentally ill and people with intellectual disabilities,
we limit our review of this authority to its application to individuals with
intellectual disabilities.
3
   In 2011, the General Assembly substituted the term "mental retardation" with
"intellectual disability." Act No. 47, 2011 S.C. Acts 172. The definition of the
term stayed the same. Act No. 47, 2011 S.C. Acts 172, 176. The General
Assembly has not defined the term "developmental period." However, since the
term was part of the same definition previously used to define mental retardation,
      A severe, chronic condition found to be closely related to intellectual
      disability or to require treatment similar to that required for persons
      with intellectual disability and must meet the following conditions:

             (a) It is attributable to cerebral palsy, epilepsy, autism, or any
      other condition other than mental illness found to be closely related to
      intellectual disability because this condition results in impairment of
      general intellectual functioning or adaptive behavior similar to that of
      persons with intellectual disability and requires treatment or services
      similar to those required for these persons.

             (b) It is manifested before twenty-two years of age.

             (c) It is likely to continue indefinitely.

            (d) It results in substantial functional limitations in three or
      more of the following areas of major life activity: self-care,
      understanding and use of language, learning, mobility, self-direction,
      and capacity for independent living.

Id. § 44-20-30(15) (Supp. 2015) (emphasis added).

       If the court determines the individual has an intellectual disability or related
disability, the court shall order the individual "be admitted to the jurisdiction of
[DDSN] as soon as necessary services are available." S.C. Code Ann. § 44-20-

which has generally been accepted as a condition occurring prior to age eighteen,
we believe the General Assembly intended for the same age limitation to apply to
intellectual disabilities. See the American Association on Intellectual and
Developmental        Disabilities,     Definition     of  Intellectual    Disability,
http://aaidd.org/intellectual-disability/definition#.V7NoXE32Y5s (last visited on
Aug. 16, 2016) (defining "intellectual disability" as "a disability characterized by
significant limitations in both intellectual functioning and in adaptive behavior,
which covers many everyday social and practical skills. This disability originates
before the age of 18"). Our belief is also supported by the expert testimony of
psychiatrist Dr. Richard Frierson in this case. During the hearing on the rule to
show cause motion, Dr. Frierson opined that a condition which does not manifest
prior to the age of eighteen is not "the same intellectual disability that has been
[previously] referred to as mental retardation."
450(E) (Supp. 2015). If, however, the court determines the individual does not
have an "intellectual disability or a related disability to an extent which would
require commitment, it shall terminate the proceeding and dismiss the petition."
Id. § 44-20-450(D) (Supp. 2015).

       While the Act also applies to individuals with "head injuries" and "spinal
cord injuries," the provisions of the Act concerning the involuntary commitment of
individuals to DDSN only apply to those with an intellectual disability or a related
disability. Id. § 44-20-450 (Supp. 2015). Therefore, those individuals with a head
injury or spinal cord injury can only be voluntarily committed to DDSN.

B. "Intellectual Disability"

      DDSN contends the circuit court erred in applying the definition of "person
with intellectual disability" under section 44-23-10(21) to the determination of this
case. We agree.

       "Where the statute's language is plain and unambiguous, and conveys a clear
and definite meaning, the rules of statutory interpretation are not needed and the
court has no right to impose another meaning." Hodges v. Rainey, 341 S.C. 79, 85,
533 S.E.2d 578, 581 (2000).

       We find the statutes concerning the involuntary commitment of individuals
to DDSN are clear and unambiguous. Under the Act, only individuals who
developed an "intellectual disability" during the developmental period or a "related
disability" before the age of twenty-two can be involuntarily committed to DDSN.

       Our finding is supported by the General Assembly's exclusion of the Act
from the list of chapters to which the broad definition of "person with intellectual
disability" may apply. See S.C. Code Ann. § 44-23-10 (Supp. 2015) (stating that
the definitions within Chapter 23 also apply to "Chapter 9, Chapter 11, Chapter 13,
Articles 3, 5, 7, and 9 of Chapter 17, Chapter 24, Chapter 27, Chapter 48, and
Chapter 52, unless the context clearly indicates a different meaning"). Chapter 20
is not included.

       Respondents argue this is an absurd result given, in part, the language of
section 44-23-220, which states: "[n]o person who is mentally ill or who has an
intellectual disability shall be confined for safekeeping in any jail." S.C. Code
Ann. § 44-23-220 (Supp. 2015). We disagree. Respondents overlook the language
from the Act which states "No person with intellectual disability or a related
disability must be confined in jail unless there is a criminal charge pending
against him." S.C. Code Ann. § 44-20-450(G) (Supp. 2015) (emphasis added).
Thus, based on our interpretation of the statutes, we conclude that if an individual
cannot be involuntarily committed to DDSN following judicial admission
proceedings, the individual may be confined in jail if there are criminal charges
pending against him.

       As this Court has acknowledged, "it is not the court's place to change the
meaning of a clear and unambiguous statute." Hodges, 341 S.C. at 85, 533 S.E.2d
at 581. Consequently, we reverse the circuit court's decision, finding it erred in
applying the definition of "person with intellectual disability" as defined in section
44-23-10(21) to this case. Instead, we hold the proper definition to apply in
involuntary commitment proceedings to DDSN is the definition of "intellectual
disability" as defined in section 44-20-30(12) under the Act. We are constrained to
recognize that the General Assembly has failed to provide for involuntary
commitment to DDSN for any defendant who did not manifest his condition before
age twenty-two.

                                   II.   Conclusion

       In conclusion, we hold the circuit court erred in applying the broad
definition of "person with intellectual disability" found in section 44-23-10 to
Linkhorn. Because this issue is dispositive of the appeal, we decline to address
DDSN's remaining arguments.4 Accordingly, we reverse the decision of the circuit
court.

      REVERSED.

     PLEICONES, C.J., KITTREDGE, HEARN, JJ., and Acting Justice
Jean H. Toal, concur.




4
  See Futch v. McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518
S.E.2d 591, 598 (1999) (providing this Court need not address remaining issues
when disposition of prior issue is dispositive of the appeal).